U.S. D|STR|CT COURT
WESTERN D|STH|CT OF LOU|S|ANA
RECE|VED

APR 22 mg UNITED sTATEs DISTRICT CoURT
WEsTERN DISTRICT 0F LoUIslANA

B§ONY “' MOO“E(_§/`§ F‘ ALEXANDRIA DIVISION
TV
CLIFF RI) c. ABsHIRE, III, cIvIL AcTIoN No. 1:18-cV-1636-P

Plaintiff

 

VERSUS JUDGE DEE D. DRELL
MAILROOM RAYMOND MAGISTRATE JUDGE PEREZ'MONTES
LABORDE CORRECTIONAL
CENTER, ET AL.,
Defendants
J U D G M E N T
For the reasons stated in the Report and Recommendation of the l\/[agistrate
Judge previously filed herein (Doc. 11), and after a de novo review of the record
including the Objection filed by Plaintiff (Doc. 13), having determined that the
findings and recommendation are correct under the applicable laW;
IT IS ORDERED that Abshire’s Complaint (Docs. 1, 7) is hereby DENIED and
DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915(€)(2)(]3) and § 1915A(b).
lT IS FURTHER OREDERED that Abshire’s l\/[otion for Temporary
Restraining Order (Doc. 16) and Motion for Leave to File an Amended Complaint
(Doc. 17) are hereby DENIED.
The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, TeXas.

THUS DONE AND SIGNED at AleXandria, Louisiana, this ',zz%y of
AWF/@‘»K_~_». 2019. v ,r..i__`

l _ iv § _ r_`~:i ;'\ \\\\\ \
\ k

DEE D. DRELL
UNITED sTATEs DIsTRICT JUDGE

